Case 2:07-cr-20535-MFL-SDP ECF No. 327, PageID.7152 Filed 04/01/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                  Case No. 07-cr-20535
                                                   Hon. Matthew F. Leitman
v.

ADARUS MAZIO BLACK,

     Defendant.
__________________________________________________________________/

    ORDER DENYING DEFENDANT’S RENEWED MOTION TO REDUCE
      SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(2) (ECF No. 323)

       Defendant Adarus Mazio Black is a federal prisoner in the custody of the

Federal Bureau of Prisons. “In 2009, separate juries convicted Black of conspiracy

to possess with intent to distribute and to distribute cocaine and marijuana, in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and escape or attempted escape from

federal custody, in violation of 18 U.S.C. § 751(a).” United States v. Black, Case

No. 20-1173, at 1 (6th Cir. Oct. 22, 2020).1 At sentencing, another Judge of this

Court determined that Black had a “total offense level of 46 and a criminal history

category of IV.” Id. And that Judge “sentenced Black to life imprisonment on the

drug charge and a consecutive twenty-four month term of imprisonment on the

escape charge.” Id. at 2. Black appealed both his convictions and sentence to the

1
  This order from the United States Court of Appeals for the Sixth Circuit can be
found at ECF No. 321 in this action.
                                       1
Case 2:07-cr-20535-MFL-SDP ECF No. 327, PageID.7153 Filed 04/01/21 Page 2 of 4




United States Court of Appeals for the Sixth Circuit, and that court affirmed. See

United States v. Black, 465 F. App’x 510 (6th Cir. 2010).

      In 2019, Black filed a motion for a sentence reduction in this Court pursuant

to 18 U.S.C. § 3582(c)(2) (the “First Motion”). (See First Mot., ECF No. 308.) In

the First Motion, Black argued, among other things, that he was entitled to a sentence

reduction based on (1) Amendment 782 to the United States Sentencing Guidelines,

which Black argued required a reduction in his base offense level and (2) his post-

sentencing rehabilitation. (See id.) Another Judge of this Court denied the First

Motion on February 10, 2020. (See Order, ECF No. 318.) That Judge explained that

while “Amendment 782 entitle[d] Black to a two-level offense reduction,” that

reduction did “not alter the enhancements for his role in the offense, his firearms

use, and his obstruction of justice.” (Id., PageID.6906.) The Judge therefore held

that Black’s guidelines range, as amended, was still life imprisonment, and that

Black was not entitled to a sentence below that range. (Id.) Black appealed that

decision, and the Sixth Circuit affirmed. See United States v. Black, Case No. 20-

1173 (6th Cir. Oct. 22, 2020).

      Black has now filed a “Renewed Motion … For a Sentence Reduction

Pursuant to Amendment 782[] and 17 U.S.C. [§] 3582(c)(2)” (the “Renewed

Motion”) (Renewed Mot., ECF No. 323.) In the Renewed Motion, Black again asks

the Court to reduce his sentence based on Amendment 782 and based on his post-

                                          2
Case 2:07-cr-20535-MFL-SDP ECF No. 327, PageID.7154 Filed 04/01/21 Page 3 of 4




incarceration rehabilitation. (See id.) In large part, Black repeats the same arguments

that he made in the First Motion. Indeed, the Renewed Motion is taken almost

entirely verbatim from the brief that Black filed when he appealed the denial of the

First Motion. (Compare id. with United States v. Black, Case No. 20-1173 at Dkt. 6-

1 (6th Cir. Mar. 16, 2020).) The Sixth Circuit’s ruling rejecting the identical

arguments that Black makes in the Renewed Motion represents the “law of the case”

and compels the denial of the Renewed Motion. United States v. Charles, 843 F.3d

1142, 1145 (6th Cir. 2016) (explaining that the “law of the case” doctrine “mandates

that the district court adhere to rulings of the appellate court issued earlier in the

case,” and holding that appellate court’s earlier ruling that defendant was a career

offender “was binding on the district court and precluded [the defendant] from

obtaining a reduction in his sentence under § 3582(c)(2)”). Moreover, to the extent

that Black raises additional arguments in the Renewed Motion, those arguments do

not persuade the Court that he is entitled to relief for all of the reasons explained in

the Government’s response. (See Resp., ECF No. 324, PageID.7009-7013.)

      For all of these reasons, and all of the reasons explained by another Judge of

this Court and the Sixth Circuit when Black was denied relief on the First Motion,

IT IS HEREBY ORDERED that the Renewed Motion (ECF No. 323) is DENIED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: April 1, 2021
                                           3
Case 2:07-cr-20535-MFL-SDP ECF No. 327, PageID.7155 Filed 04/01/21 Page 4 of 4




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 1, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       4
